        Case 1:20-cv-01137-CJN Document 27-2 Filed 07/20/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ELIZABETH BARBER, et al.,
 on behalf of themselves and all others
 similarly situated,

                        Plaintiffs,

                vs.
                                                          Case No. 20-cv-1137
 ELISABETH DEVOS, in her official
 capacity as United States Secretary of
 Education, and UNITED STATES
 DEPARTMENT OF EDUCATION,

                        Defendants.



       I, Joe L. Lindsey, hereby declare under the penalty of perjury as follows:

1.     I am over the age of 18 and competent to testify to the matters herein.

2.     I am the Principal Deputy Chief Operating Officer of Federal Student Aid (“FSA”) in the

U.S. Department of Education (the “Department”). I was appointed to my position on July 29,

2019, by Chief Operating Officer of Federal Student Aid, Mark A. Brown. I served in the U.S.

Air Force (“USAF”) for 29 years and retired as a colonel. Most recently, I served as a

Congressional Appropriations Liaison in the Office of the Under Secretary of Defense,

Comptroller. Prior to that I served in a series of roles in the USAF.

3.     I certify that I am duly authorized, am qualified, and have been given authority by the

Department to make the statements contained in this Declaration in support of the Department’s

Motion to Dismiss or, in the Alternative, for Summary Judgment. The statements contained

herein are based on my personal knowledge as an employee of the Department, information I

have received in my official capacity from other Department employees and Department



                                                 1
           Case 1:20-cv-01137-CJN Document 27-2 Filed 07/20/20 Page 2 of 5




contractors, including Maximus Federal Servicers (“Maximus”), and my review of the pertinent

records.

4.     As the Principal Deputy Chief Operating Officer, I assist in overseeing the management

of FSA. Through my duties as Principal Deputy Chief Operating Officer, I am familiar with the

Department’s efforts to carry out the mandates of Congress in the CARES Act, including the

steps taken by the Department and Maximus to cease wage garnishments until September 30,

2020, pursuant to Section 3513(e)(1) of the CARES Act.

5.     FSA is a performance-based organization in the Department that was established by

Congress in title I, part D of the Higher Education Act of 1965, as amended (“HEA”), to manage

the administrative and oversight functions supporting the Federal student financial aid programs

authorized under title IV of the HEA. Those programs include the William D. Ford Federal

Direct Loan program, the Federal Pell Grant Program and the Federal Work-Study Program.

6.         Under the Direct Loan Program, the Department makes loans to undergraduate and

graduate students and their parents to pay the costs of attending institutions of higher education.

The Department makes and disburses the loans and collects the loans once the borrower enters

repayment. The Department contracts with private companies to service and collect on the loans.

If a borrower defaults on a loan (generally by not making a payment for 270 days), the

Department can collect on the loan through administrative wage garnishment, Federal tax offset

or litigation. As of the end of March 2020, there were more than 35 million borrowers with

Direct Loans with a total outstanding balance of more than $1.28 trillion.

THE DEPARTMENT’S ACTIONS TO EFFECTUATE SECTION 3513 OF THE CARES
ACT




                                                 2
        Case 1:20-cv-01137-CJN Document 27-2 Filed 07/20/20 Page 3 of 5




7.     The Department’s contractor, Maximus Federal Servicers (“Maximus”), continues to
attempt to re-contact by phone or written notifications those non-compliant employers who
continue to send in garnishment payments, prioritizing employers by the number of employees
they are garnishing.
8.     The Department reviews regular reports (at least weekly) from Maximus on which
employers have recently garnished wages and on Maximus’ calls and letters to those employers
to remind them to stop garnishing wages and discusses with Maximus what further action will be
taken.
9.     For the week ending June 25, 2020, the Department received payments from garnishment

by approximately 2900 employers affecting 1.1% of the total number of unique borrowers for

which the Department has received an AWG payment since March 13, 2020.

10.    For the week ending July 9, 2020, the Department received payments from garnishment

by approximately 2147 employers affecting 0.66% of the total number of unique borrowers for

which the Department has received an AWG payment since March 13, 2020.

11.    Approximately 89% of the remaining non-compliant employers are only garnishing one

borrower’s wages.

12.     We believe that many of the remaining non-compliant employers are small businesses

that have been affected by the national emergency (e.g., working offsite, reduced staff or even in

a few instances have gone out of business).

REFUNDS

13.    The Department has also acted to refund payments claimed through AWG since March

13, 2020, as quickly as possible.

14.     The Department has taken this step even though refunds are not required by the CARES

Act.




                                                3
           Case 1:20-cv-01137-CJN Document 27-2 Filed 07/20/20 Page 4 of 5




15.     As of July 9, 2020, the Department has now issued AWG refunds totaling over $178

million to over 374,000 borrowers, representing over 96% of the wages garnished since March

13, 2020. Refunds for the remaining borrowers have been initiated by FSA and are either being

actively processed or on hold because the borrowers owed a refund have an invalid address on

file.

16.     Both named plaintiffs (Ms. Barber & Ms. Jenkins) have been issued refunds for their

garnishments and both plaintiffs have cashed all of those refunds.

INVALID ADDRESSES

17.     As of July 9, 2020, there were fewer than 19,000 borrowers without valid addresses on

file.

18.     FSA continues to work to validate addresses by sending emails to the borrowers (most if

not all of whom have email addresses on file) on a weekly basis notifying them they are owed a

refund and instructing them how to access and use the Debt Resolution Portal to confirm their

address.

19.     Maximus has implemented targeted messaging in their Interactive Voice Response (IVR)

systems and updated scripts for call center representatives prompting borrowers who calls to

provide FSA with a valid address.

20.     For those borrowers with invalid addresses FSA and Maximus deployed an address

validation tool on the Debt Resolution Portal, https://myeddebt.ed.gov/borrower/.

21.     FSA, thru Maximus, has sent special communications to employers requesting that they

instruct borrowers to provide us with a valid address.

22.     The Department is also working with the Department of Treasury to locate correct

addresses for these borrowers.




                                                4
         Case 1:20-cv-01137-CJN Document 27-2 Filed 07/20/20 Page 5 of 5




23.    In the meantime, all garnishment funds received by the Department are applied to each

borrower’s account until such time as a refund can be processed and sent to the borrower.

I declare under penalty of perjury, pursuant to the provisions of 28 U.S.C. § 1746, that the

foregoing is true and correct.



Executed on this day of July 20, 2020.




                                                                           _
                                      Joe L. Lindsey
                                      Principal Deputy, Chief Operating Officer
                                      Office of Federal Student Aid
                                      United States Department of Education




                                                 5
